UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

pe ee ee ee ee eee eee eee memcemanen XK
ROBERTA LUDWIG, AFFIDAVIT OF SERVICE
Plaintiff,
-against- Docket No.: 19-cy-03870
MARIANNE TASKER,
Defendant.
dee ee nnn ne ee ne eee ene neti ne nee nee x
MARIANNE TASKER,
Third-Party Plaintiff,
-against-

WILLIAM LUDWIG,

Third-Party Defendant.

STATE OF NEW YORK _ )
COUNTY OF SUFFOLK  )
SHAUN M. MALONE, being duly sworn says:

] am not a party to the action, I am over 18 years of age and I reside at Northport,
New York.

On January 24, 2019, [ served a true copy of the Third-Party Complaint in this
action by mailing the same in a sealed envelope with postage prepaid thereon, in a post office or
official depository of the U.S. Postal Service within the State of New York addressed to the last
known address of the addressees as indicated below, and by sending the same via e-mail to the
address as indicated below:

BALSAM LAW FIRM, PLLC.

Attorneys for Plaintiff and Third-Party Defendant
315 Madison Avenue, Ste. 1306
New York, NY 10017

howie@balsamlawfirm.com , f z

SHAUN M. MALONE
Case 2:19-cv-03870-RRM-RLM Document 19 Filed 01/27/20 Page 2 of 2 PagelD #: 90

Personally subscribed and sworn to before me on the 24th day of January, 2020, by
SHAUN M. MALONE, personally known to me or proved to me on the basis of satisfactory evidence to

be the individual described in and who executed the foregoing affidavit, and acknowledged that (s)he

executed the same.

 
     
    
 

Notary Public —

 

CAROLINE DEMPSEY
Notary Public, State af New York
No. 071 DEG205280

Qualified in Suffolk County
q Commission Expires May, 04 2 |

 

 
